Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SELECT*ANNUITY I AN INDIVIDUAL DEFERRED VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its MFS ReliaStar Variable Account Supplement Effective as of May 1, 2009 This supplement amends certain information contained in your prospectus dated April 30, 1996, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. INFORMATION ABOUT THE INVESTMENT FUNDS AVAILABLE THROUGH THE VARIABLE ACCOUNT Effective May 1, 2009, Sub-Accounts which invest in the following Investment Funds are available through the Variable Account: Massachusetts Investors Growth Stock Fund (Class A) Massachusetts Investors Trust (Class A) MFS Bond Fund (Class A) MFS Growth Fund (Class A) MFS High Income Fund (Class A) MFS Money Market Fund (Class A) MFS Research Fund (Class A) MFS Strategic Income Fund (Class A) MFS Total Return Fund (Class A) The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the Investment Funds available through the Variable Account. More detailed information about these Investment Funds can be found in the current prospectus and Statement of Additional Information for each Investment Fund. There is no assurance that the stated objectives and policies of any of the Investment Funds will be achieved. Shares of the Investment Funds will rise and fall in value and you could lose money by investing in the Investment Funds. Shares of the Investment Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Investment Funds are diversified, as defined under the 1940 Act. Investment Adviser/ Investment Fund Name Subadviser Investment Objective Massachusetts Investors Growth Investment Adviser : Seeks capital appreciation. Stock Fund (Class A) Massachusetts Financial Services Company Massachusetts Investors Trust Investment Adviser : Seeks capital appreciation. (Class A) Massachusetts Financial Services Company Continued on next page. 153401 Page 1 of 2 May 2009 Investment Adviser/ Investment Fund Name Subadviser Investment Objective MFS Bond Fund (Class A) Investment Adviser : Seeks total return with an emphasis Massachusetts Financial Services on current income, but also Company considering capital appreciation. MFS Growth Fund (Class A) Investment Adviser : Seeks capital appreciation. Massachusetts Financial Services Company MFS High Income Fund Investment Adviser : Seeks total return with an emphasis (Class A) Massachusetts Financial Services on high current income, but also Company considering capital appreciation. MFS Money Market Fund Investment Adviser : Seeks a high level of current (Class A) Massachusetts Financial Services income consistent with preservation Company of capital and liquidity. MFS Research Fund (Class A) Investment Adviser : Seeks capital appreciation. Massachusetts Financial Services Company MFS Strategic Income Fund Investment Adviser : Seeks total return with an emphasis (Class A) Massachusetts Financial Services on high current income, but also Company considering capital appreciation. MFS Total Return Fund Investment Adviser : Seeks total return. (Class A) Massachusetts Financial Services Company MORE INFORMATION IS AVAILABLE More information about the Investment Funds available through your Contract, including information about the risks associated with investing in these Investment Funds, can be found in the current prospectus and Statement of Additional Information for that Investment Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5050 Minot, ND 58702-5050 1-877-884-5050 IMPORTANT INFORMATION REGARDING THE INVESTMENT FUNDS AVAILABLE THROUGH YOUR CONTRACT The Investment Funds available through your Contract prior to the Annuity Commencement Date may be different than those available for investment after the Annuity Commencement Date. For information about the Investment Funds available through your Contract after the Annuity Commencement Date, please contact us at our: ING Customer Service Center P.O. Box 5011 Minot, ND 58703-5022 1-877-886-5050 153401 Page 2 of 2 May 2009
